Citation Nr: 0004266	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
dysthymia.

2.  Entitlement to an evaluation in excess of 10 percent for 
hammertoes of the right foot, with osteoarthritis of the 
first metatarsal.

3.  Entitlement to service connection for a right elbow 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the lumbosacral spine for the 
period from May 1, 1996 until July 9, 1998  

6.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbosacral spine for the 
period on and after July 9, 1998.

7.  Entitlement to an increased evaluation for a hiatal 
hernia, with gastroesophageal reflux disease, currently 
evaluated as 10 percent disabling.

8.  Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma for the period from May 1, 1996 until July 
23, 1998.

9.  Entitlement to an evaluation in excess of 10 percent for 
sleep apnea for the period from May 1, 1996 until July 23, 
1998.

10.  Entitlement to an evaluation in excess of 50 percent for 
asthma with sleep apnea for the period on and after July 24, 
1998.

11.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980 and from February 1981 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in January 1997, April 1998, and October 
1998.

With regard to the veteran's degenerative arthritis of the 
lumbosacral spine, the Board observes that, in an October 
1998 rating decision, the RO increased this evaluation from 
10 percent to 20 percent, effective from July 9, 1998.  As 
this increase was not effectuated as of the date of the 
veteran's initial claim in May 1996, both the prior 10 
percent evaluation and the current 20 percent evaluation are 
at issue in this case.  Similarly, the RO initially granted 
service connection for bronchial asthma and sleep apnea as 
separate disorders, with 10 percent evaluations assigned for 
both disorders.  However, in an October 1998 rating decision, 
the RO combined the two disorders and assigned a single 50 
percent evaluation, which still represents less than the 
maximum available under the revised diagnostic criteria for 
respiratory disorders.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993); 38 C.F.R. § 4.96 (1999).

The veteran's claims on appeal also initially included 
entitlement to an increased evaluation for hypertension; 
entitlement to a compensable evaluation for residuals of an 
avulsion fracture of the distal phalanx of the right ring 
finger; entitlement to service connection for an upper back 
disorder, to include as secondary to the service-connected 
low back disorder and/or asthma; entitlement to service 
connection for injuries to the little and ring fingers of the 
left hand, to include as secondary to the service-connected 
degenerative arthritis of the lumbosacral spine; entitlement 
to service connection for lymphadenopathy; and entitlement to 
service connection for cardiac arrhythmia.  However, during 
his August 1999 VA Video Conference hearing before the 
undersigned Board member, the veteran indicated that he was 
limiting his appeal to the issues listed above and that he 
was withdrawing his appeal with regard to the other issues.  
See 38 C.F.R. § 20.204 (1999).

In a letter received by the RO in December 199, the veteran 
raised the issue of entitlement to service connection for 
allergic rhinitis.  This claim has not been developed by the 
RO to date, and the Board therefore refers it back to the RO 
for appropriate action.

The claim of entitlement to service connection for a right 
knee disorder will be addressed in both the REASONS AND BASES 
and the REMAND sections of this decision.  The claims of 
entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the lumbosacral spine for the 
period from May 1, 1996 until July 9, 1998; an evaluation in 
excess of 20 percent for degenerative arthritis of the 
lumbosacral spine for the period on and after July 9, 1998; 
an increased evaluation for a hiatal hernia, with 
gastroesophageal reflux disease; an evaluation in excess of 
10 percent for bronchial asthma for the period from May 1, 
1996 until July 23, 1998; an evaluation in excess of 10 
percent for sleep apnea for the period from May 1, 1996 until 
July 23, 1998; an evaluation in excess of 50 percent for 
asthma with sleep apnea for the period on and after July 24, 
1998; and TDIU will be addressed solely in the REMAND section 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's dysthymia is manifested by such symptoms as 
considerable anxiety and depression, with feelings of 
helplessness and hopelessness; his Global Assessment of 
Functioning scores have ranged from 52 to 60, and he is 
currently employed.

3.  The veteran's hammertoes of the right foot, with 
osteoarthritis of the first metatarsal, are productive of 
limited motion of the right foot and pain with motion 
testing; these symptoms are more than moderate in degree.

4.  There is no competent medical evidence of a nexus between 
a current right elbow disorder and service.

5.  There is competent medical evidence of a nexus between a 
current right knee disorder and service.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for dysthymia 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9433 (1999); 38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996).

2.  The criteria for a 20 percent evaluation for hammertoes 
of the right foot, with osteoarthritis of the first 
metatarsal, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5284 (1999).

3.  The claim of entitlement to service connection for a 
right elbow disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The claim of entitlement to service connection for a 
right knee disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for increased evaluations

A.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).


B.  Dysthymia

In a January 1997 rating decision, the RO granted service 
connection for dysthymia and assigned a noncompensable (zero 
percent) evaluation, effective from May 1996, on the basis of 
in-service treatment for a depressed mood and anxiety and the 
results of a June 1996 VA examination.  During this 
examination, the veteran was noted to be mildly depressed.  
He denied guilt feelings, suicidal or homicidal thoughts, 
mood swings, phobias, panic attacks, obsessions, and 
compulsions.  He was alert and oriented to time, place, and 
person.  No memory deficiencies were noted.  The veteran's 
speech was logical, relevant, and coherent.  His thought 
processes were linear and goal-directed, with no looseness of 
associations, tangentiality, or circumstantiality.  His 
thought content centered around his medical problems.  
Judgment was noted to be good in regard to daily living but 
poor regarding his mental disorder.  The Axis I diagnosis was 
dysthymia, late onset, and a Global Assessment of Functioning 
(GAF) score of 60 was assigned.  The examiner noted that 
there might be "a biological component" to the veteran's 
dysthymia, to which "he may have a genetic vulnerability and 
given the right psychosocial stressors, could result in 
depression."

An October 1997 VA treatment record indicates that the 
veteran was treated for complaints of anxiety and depression.

During his July 1998 VA psychiatric examination, the veteran 
reported past depressive episodes lasting from one week to 
one month, but he noted that, more recently, he seemed 
depressed only four or five days every three weeks.  He 
stated that he was currently taking Buspar and Clonopin and 
indicated a reduced level of energy.  However, he reported no 
feelings of hopelessness, suicidal or homicidal thoughts, 
psychotic or manic symptoms, or obsessive-compulsive 
symptoms.  Upon examination, the veteran was alert and 
oriented to time, place, and person.  His thought form was 
goal-directed, oriented, and logical.  His mood was not 
depressed but was anxious.  His affect was somewhat 
restricted but appropriate, and his thought content was 
negative for suicidal or homicidal thoughts, hallucinations, 
delusions, or manic symptoms.  No memory abnormalities were 
noted.  The diagnostic impression was a chronic adjustment 
disorder with an anxious and depressed mood, and a GAF score 
of 58 was assigned.  In view of these examination results, 
the RO granted a 10 percent evaluation, effective May 1996, 
in an October 1998 rating action.

The veteran appeared for a VA Video Conference Hearing before 
the undersigned Board member in August 1999.  During this 
hearing, he reported panic attacks, irritability, depression, 
and anxiety.  He also submitted lay statements from people 
familiar with him, who further described his psychiatric 
impairment.

The claims file also includes VA outpatient treatment reports 
from August and September of 1999.  The August 1999 report 
indicates that the veteran had made very little progress in 
terms of his anxiety and depression in the past 2.5 years and 
appeared "completely unemployable," with severe difficulty 
in participating in any kind of vocational rehabilitation 
program.  However, the September 1999 report indicates that 
the veteran was currently working as a software specialist, 
although the examiner noted that, up until about a year 
previously, the veteran had been unable to work on account of 
his pain and anxiety.  The examiner noted that the veteran 
was not suicidal or homicidal and did not appear to be 
depressed.  Moreover, the examiner indicated that the veteran 
was able to function despite "a great deal of anxiety."

In a statement submitted by the veteran in September 1999, a 
VA psychiatrist noted worsening anxiety and panic attacks but 
indicated that the veteran "has to suffer through them 
because he does not want to lose his job."  This 
psychiatrist also noted that the veteran's psychiatric 
condition had led him to feelings of hopelessness and 
helplessness to the extent that, at least until he obtained 
his current job, would lead him to feel "that his life was 
not worth living anymore."  The diagnoses were a chronic 
adjustment disorder with a depressed mood and generalized 
anxiety disorder.  The doctor assigned a GAF score of 52 and 
noted that, so long as the veteran had chronic pain, he was 
likely to have the depressive and anxiety symptoms that 
impacted on his quality of life, including relationships, job 
performance, and sense of self-worth.  

In evaluating the veteran's dysthymia, the Board observes 
that his original claim was received by the RO in May 1996.  
The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
dysthymia, formerly set forth in 38 C.F.R. §§ 4.125-4.132 
(1996) (redesignated as 38 C.F.R. §§ 4.125-4.130 (1999)).  
See 61 Fed. Reg. 52695-52702 (1996).  Generally, when the 
laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, in Rhodan v. West, 12 
Vet. App. 55 (1998), the United States Court of Appeals for 
Veterans Claims (Court) noted that, where compensation is 
awarded or increased "'pursuant to any Act or administrative 
issue, the effective date of such an award or increase ... 
shall not be earlier than the effective date of the Act or 
administrative issue.'"  Id. at 57.  See 38 U.S.C.A. 
§ 5110(g) (West 1991).  As such, the Court reasoned that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law. 

In this case, the RO has assigned a 10 percent evaluation for 
the veteran's dysthymia under both the prior and revised sets 
of applicable criteria.  Under the criteria of 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996), in effect through 
November 6, 1996, a 10 percent evaluation for dysthymia was 
warranted in cases of emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment, 
albeit less than that for a 30 percent evaluation.  A 30 
percent evaluation was in order in cases of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, where the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
disability evaluation encompassed situations where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted for situations where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, with psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9433 (1999), 
a 10 percent evaluation is warranted for a dysthymic disorder 
which is productive of occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and the ability to perform occupational tasks only during 
periods of significant stress, or symptoms controlled by 
continuous medication.  A 30 percent evaluation is warranted 
for occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events.  A 50 percent 
disability evaluation encompasses a dysthymic disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted for a dysthymic disorder 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or an inability to 
establish and maintain effective relationships.

In reviewing the recent medical evidence of record, the Board 
finds that the veteran's symptoms from dysthymia are not 
adequately contemplated by the assigned 10 percent 
evaluation.  In this regard, the Board observes that these 
symptoms include a restricted affect, a depressed mood, and 
judgment that was noted to be good with regard to daily 
living but poor with regard to the veteran's mental disorder.  
Significantly, the Global Assessment of Functioning (GAF) 
scores assigned for the veteran's disorder have ranged from 
52 to 60.  A GAF score between 51 and 60, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), signifies 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  In view of the noted symptoms and 
the assigned GAF scores, the Board finds that the veteran's 
social and industrial impairment resulting from his dysthymia 
is more appropriately characterized as "definite" than as 
"mild."  As such, a higher evaluation, of at least 30 
percent is warranted.

Additionally, the Board finds that there is a question as to 
whether an even higher evaluation is in order for the 
veteran's dysthymia.  In this regard, the Board observes that 
the veteran's recent psychiatric examinations have revealed 
no suicidal or homicidal ideation, psychotic symptoms, memory 
abnormalities, or speech deficiencies.  However, the VA 
psychiatrist whose statement was received in September 1999, 
who assigned the veteran a GAF score of 52, noted that the 
veteran's anxiety and depression symptoms would impact 
significantly on his social and industrial functioning as 
long as he suffered from chronic pain.  Moreover, the VA 
treatment records from August and September of 1999 reflect a 
substantial level of social industrial impairment; the 
September 1999 record, in which the veteran's examiner 
conceded that the veteran was "able to function," indicates 
"a great deal of anxiety."  In view of this, and resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the veteran's psychiatric impairment is more properly 
characterized as "considerable" than as "definite."  Under 
the prior criteria of Diagnostic Code 9405, this warrants a 
50 percent evaluation.  See 38 U.S.C.A. § 5107(b) (West 
1991).

Nevertheless, the Board does not find that a higher 
evaluation, of 70 percent, is in order for the veteran's 
dysthymia.  In light of the prior criteria of Diagnostic Code 
9405, the veteran's psychiatric impairment appears to be more 
properly characterized as "moderate" rather than "severe."  
In reaching this determination, the Board has again 
considered the range of GAF scores from 52 to 60; as noted 
above, these scores signify "moderate" impairment under 
DSM-IV.  While the evidence as a whole suggests a disability 
picture which is, in fact, more than moderate in degree, the 
Board cannot ignore the fact that the veteran is currently 
working or the September 1999 notation from the VA doctor who 
stated that the veteran was able to function despite a great 
deal of anxiety.  This doctor also noted that the veteran was 
not in a depressed mood at that time.  Moreover, in regard to 
the revised criteria of Diagnostic Code 9433, the Board 
observes that the symptoms noted in the criteria for a 70 
percent evaluation, set forth above, have not been shown.  
Specifically, the evidence dated on and after November 7, 
1996 does not indicate suicidal ideation, obsessional 
rituals, speech deficiencies, impaired impulse control, 
spatial disorientation, or neglect of personal hygiene.

In conclusion, the Board finds that the recent evidence of 
record presents a picture of a veteran whose psychiatric 
symptoms, particularly depression and anxiety, have resulted 
in considerable, but not severe or complete, limitation of 
occupational functioning and social participation.  In 
reaching this conclusion, the Board observes that the veteran 
has been diagnosed with several psychiatric disorders aside 
from dysthymia, including adjustment and anxiety disorders, 
but the Board has considered all of the veteran's psychiatric 
symptomatology in conjunction with his service-connected 
dysthymia because his examiners have not clearly indicated 
which symptoms are attributable to particular diagnoses.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  Moreover, the Board observes that, 
given the frequency of the veteran's psychiatric treatment 
and the variable nature of the severity of his dysthymia, 
"staged" evaluations are not warranted in this case.  See 
Fenderson v. West, supra.  Rather, the evaluation for the 
veteran's service-connected dysthymia is appropriately 
increased to 50 percent, but not more.

C.  Hammertoes of the right foot

In a July 1980 rating decision, the RO granted service 
connection for residuals of a fracture of the right fifth 
metatarsal in light of in-service evidence of such a fracture 
during service.  A noncompensable (zero percent) evaluation 
was assigned, effective from February 1980.  In a January 
1997 rating decision, the RO expanded this grant to include 
hammertoes of the 2nd, 3rd, and 4th toes and osteoarthritis 
of the head of the first metatarsal of the right foot.  A 10 
percent evaluation was assigned, effective from May 1996.  
This evaluation has since remained in effect and is at issue 
in this case.

In the January 1997 rating decision, the RO cited the results 
from the veteran's June 1996 VA feet examination.  During 
this examination, the veteran reported a recurrent problem 
with ingrown toenails and noted that he had the toenail of 
his right great toe removed on several occasions.  He also 
described a sharp, stinging pain in the right foot.  Upon 
examination, the veteran had problems with standing on his 
toes and stated that he did experience some pain in the 
metatarsal.  When standing on his heels, the veteran 
experienced pain in the Achilles tendon.  He was not capable 
of supination and pronation because of pain in the 
metatarsal.  Some prominence of the great toe at the proximal 
phalange bilaterally was noted; it was tender on palpation.  
The veteran had a normal gait, with no skin abnormalities.  
The diagnoses were a history of Achilles tendinitis; a 
history of bilateral calcaneus spurs; a history of a fracture 
of the fifth metatarsal times two, with residual intermittent 
edema and pain; hammertoes; and osteoarthritis.  X-rays 
revealed 2nd, 3rd, and 4th hammertoes bilaterally, with spurs 
at the head of the first metatarsal bone, suggesting some 
early osteoarthritic changes, with some subchondral cyst 
formation.

In July 1996, the veteran underwent a bunionectomy, with an 
osteotomy and K-wire, at the Wright Patterson Air Force Base.  
No complications were noted in conjunction with this surgery.

The veteran underwent a second VA foot examination in July 
1998, during which he reported right foot pain when walking 
without shoes.  Upon examination, some tenderness and 
swelling was noted over the proximal right fifth metatarsal 
area.  There was no bony prominence, although the area was 
wider than on the left.  There was a chronic fungal infection 
of the right great toenail.  The veteran had no dorsiflexion 
but could plantar flex the right foot 35 degrees.  He had a 
somewhat asymmetric gait and seemed to put more weight on the 
left leg than on the right.  The examiner noted a modest 
hammer toe effect but noted that "this is not marked."  The 
diagnosis was a history of a fracture of the proximal right 
fifth metatarsal with residual pain and swelling; the 
examiner noted that "[t]his is intermittent and is 
particularly a problem with walking barefoot."  X-rays 
revealed evidence of interval bunionectomy, with no other 
changes of the right foot noted.

In March 1999, the veteran underwent a third VA feet 
examination, during which he complained of chronic pain of 
the feet and a fungus of the great toenail and the fourth and 
fifth toenail of the right foot.  Upon examination, the 
veteran did not have obvious hammertoes when sitting with his 
legs and feet dangling.  However, he had hammertoes when 
standing and tipping on his toes, particularly with the 
second, third, and fourth toes of each foot.  Tenderness on 
the metatarsals of each foot and on the plantar surfaces of 
each foot was noted on examination.  The toenails of the 
right foot, notably the great toenail and the fourth and 
fifth toenails, were very thick and yellowed on examination.  
The veteran was capable of rising on his toes but had 
considerable pain with range of motion.  He could stand on 
his heels, supinate, and pronate, but he was unable to squat 
because of his back pain and right knee pain.  Diagnoses 
included onychomycosis of the right toenail and fourth and 
fifth digits; bilateral eczema of the feet, plantar 
fasciitis; status post bunionectomy of the right foot, with a 
residual scar and associated numbness; a small bunion of the 
left foot; and minimal degenerative arthritis of both feet.  
X-rays were negative for a fractures or dislocation but 
revealed very minimal spur formation, suggesting minimal 
degenerative arthritic changes.

During his August 1999 VA Videoconference hearing, the 
veteran indicated that he still suffered from right foot pain 
but noted that he was not currently receiving treatment for 
this disability.

In this case, the RO has evaluated the veteran's hammertoes 
of the right foot at the 10 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5284 (1999).  Under 
Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5284, a moderate foot injury warrants a 
10 percent evaluation.  A 20 percent evaluation is in order 
for a moderately severe foot injury.  In the case of a severe 
foot injury, a 30 percent evaluation is warranted.

In this case, the veteran's VA examinations have shown 
symptomatology that does not appear to be fully contemplated 
by the currently assigned 10 percent evaluation.  The June 
1996 VA examination revealed that the veteran was not capable 
of supination and pronation because of pain in the 
metatarsal.  During his July 1998 VA examination, the veteran 
could plantar flex the right foot 35 degrees but had no 
dorsiflexion.  The March 1999 VA examination did reveal that 
the veteran could stand on his heels, supinate, and pronate, 
but he had considerable pain with range of motion.  See 38 
C.F.R. §§ 4.40, 4.45 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996).  In view of these symptoms, the 
Board finds that the veteran's right foot symptomatology is 
more appropriately described as moderately severe than as 
moderate; as such, a 20 percent evaluation is warranted.

However, the Board does not find that an even higher 
evaluation, of 30 percent, is in order for his right foot 
disorder.  In this regard, the Board notes that, while the 
January 1997 VA examination revealed that the veteran was not 
capable of supination and pronation, his gait was described 
as normal.  The veteran's July 1998 VA examination revealed a 
modest hammer toe effect that was described as "not 
marked."  Also, the March 1999 VA examination revealed that 
the veteran was capable of rising on his toes and standing on 
his heels, albeit with pain.  There is also no evidence of 
right claw foot (pes cavus), with marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, and marked varus deformity (the 
criteria for a 30 percent evaluation under Diagnostic Code 
5278); or severe malunion or nonunion of the metatarsal bones 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5283).  Overall, the Board finds that the veteran's 
right foot symptomatology is much more appropriately 
characterized as moderately severe than as severe, and, as 
such, an increased evaluation of 20 percent, and not more, is 
warranted under Diagnostic Code 5284.  

D.  Conclusion

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities at issue in this case 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations.  
The Board has fully considered the veteran's evident 
industrial impairment resulting from dysthymia in granting a 
50 percent evaluation for this disorder.   There is also no 
indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to service connection for a right elbow 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Additionally, service 
connection is warranted for certain chronic diseases, 
including arthritis, which are manifested to a degree of 10 
percent or more within one year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must submit medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The Court has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, as set forth in 
38 C.F.R. § 3.303(b) (1999).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, right elbow symptomatology.  Results 
from a post-service electromyograph study (EMG) of the right 
upper extremity, dated in July 1996, were normal.  An October 
1996  treatment record from Wright Patterson Air Force Base 
indicates that the veteran reported right elbow pain that he 
had noted subsequent to a "squeezing test" in May 1996.  
However, the veteran reported that this pain had resolved, 
and no right elbow symptomatology was noted upon examination.  
A December 1998 VA orthopedic examination revealed some pain 
elicited when the right medial epicondyle was palpated, and a 
diagnosis of a new onset of mild medial epicondylitis of the 
right elbow was rendered.  However, the examiner provided no 
further information regarding the etiology of this 
disability. 

While the December 1998 VA orthopedic examination report 
indicates a current right elbow disorder, there is no 
competent medical evidence of record suggesting a nexus 
between such a disorder and service.  Indeed, the only 
evidence of record supporting the veteran's claim is his own 
lay opinion, as indicated in several lay statements submitted 
during the pendency of this appeal and in the testimony from 
his August 1999 VA Video Conference hearing.  However, as the 
veteran has not been shown to possess the requisite medical 
expertise necessary to render a competent opinion regarding 
etiology, his lay contentions provide an insufficient basis 
upon which to find his claims to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93.  See also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner and unenhanced by 
any additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. at 77 (a lay account of a physician's statement, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence").

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, the veteran's claim for 
service connection for a right elbow disorder must be denied 
as not well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  As the veteran's claim is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support this claim.  See Epps v. 
Gober, 126 F.3d at 1467-68.

The Board observes that the RO denied this claim on its 
merits in the appealed April 1998 rating decision but 
continued this denial in a March 1999 Supplemental Statement 
of the Case on the basis that the claim was not well 
grounded.  As indicated above, the Board has denied this same 
claim as not well grounded. However, the Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded-
claim analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).

II.  Entitlement to service connection for a right knee 
disorder

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a right knee disorder is 
plausible and capable of substantiation and, therefore, is 
well grounded under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board has based this preliminary finding on 
the veteran's military retirement medical history report from 
March 1996, which contains complains of current right knee 
problems, and a June 1998 statement from James Pettey, M.D., 
who described the veteran's current right knee meniscal tear 
in conjunction with in-service right knee symptomatology.


ORDER

A 50 percent evaluation for dysthymia is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An evaluation of 20 percent for hammertoes of the right foot, 
with osteoarthritis of the first metatarsal, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A well-grounded claim not having been submitted, service 
connection for a right elbow disorder is denied.

The claim of entitlement to service connection for a right 
knee disorder is found to be well grounded.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
securing private and VA medical records to which a reference 
has been made, as well as conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  If an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

In this regard, the Board observes that the veteran's claim 
for service connection for a right knee disorder has been 
found to be well grounded, as there is competent medical 
evidence suggesting that there is a nexus between a current 
right knee disorder and service.  However, the Board observes 
that, to date, the veteran has not been afforded a VA 
examination for the purpose of determining the etiology of 
this disability, based on a review of the entire record, and 
this should be accomplished prior to the Board's adjudication 
of the veteran's claim.

Also, during his August 1999 VA Video Conference hearing, the 
veteran indicated that he had received treatment for his 
service-connected low back disorder from several private 
doctors in the past year.  He also indicated that he had 
received treatment in the past year at the Wright Patterson 
Air Force Base for his service-connected hiatal hernia, with 
gastroesophageal reflux disease.  Records of this noted 
treatment should be obtained, if possible, before the Board 
adjudicates the veteran's claims for higher evaluations for 
these disabilities.

In regard to the issues on appeal involving asthma and sleep 
apnea, the Board observes that the veteran has recently 
indicated in a December 1999 letter that he is seeking 
service connection for allergic rhinitis.  He asserts that 
this disorder caused his asthma and that such was explained 
to him during a recent allergy clinic visit at the VA medical 
facility in Cincinnati.  Since this disability is classified 
as a disability of the respiratory system, as with asthma and 
sleep apnea, the Board observes that there may be overlapping 
symptomatology and that, as such, the claim for service 
connection for allergic rhinitis should be developed prior to 
the Board's determinations of the claims involving asthma and 
sleep apnea.  The Board notes further, that a disposition on 
this service connection issue could potentially affect a 
disposition on the issue of the veteran's entitlement to a 
TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(concerning issues that are "inextricably intertwined").  

In addition, the Board notes that at the August 1999 personal 
hearing before the undersigned, the veteran indicated that he 
had exacerbations of his asthma numerous times per year and 
he indicated that he had been on Prednisone for wheezing as 
recent as three months prior to the hearing; he also 
indicated that he received regular treatment for his 
respiratory disorders.  Particularly since the RO is 
requesting that the Board conduct a search for additional 
medical records, as indicated above, the Board finds that an 
additional search for records relating to the veteran's 
asthma and sleep apnea is necessary.    

With regard to the veteran's claim of entitlement to TDIU, 
the Board observes the determination of this matter could 
well be affected by the RO's determinations of the claims for 
service connection and increased evaluations on remand as 
well as by the Board's decision, above, on two of the 
appealed issues.  The Court has stated that two or more 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue, here the claim of entitlement to TDIU, cannot be 
rendered until the other issues, here, the claims for service 
connection and increased evaluations, have been considered.  
See Harris v. Derwinski, supra.   

Accordingly, in order to fully and fairly adjudicate the 
noted claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical providers who 
have treated him for low back,  
gastrointestinal, or respiratory 
disorders since January 1999.  A specific 
request should be made for recent 
treatment records of the veteran from 
Wright Patterson Air Force, not already 
of record. 

2.  After securing the necessary 
releases, the RO should request any 
records of medical treatment which are 
not currently associated with the 
veteran's claims file.  Any records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the etiology, nature, and extent of his 
right knee disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for any current right knee 
disorder(s).  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
that current right knee disorder, if 
present, is related to the veteran's 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  The RO should then adjudicate the 
veteran's claim of entitlement to service 
connection for allergic rhinitis.  The 
veteran should be provided notice of this 
determination and of his appellate and 
procedural rights.  If the veteran files 
a timely notice of disagreement as to 
this issue, the RO should ensure that the 
veteran is afforded the opportunity to 
complete all procedural steps necessary 
to advance an appeal before the Board in 
accordance with the provisions of 
38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. § 20.200 (1999).

5.  After completion of all requested 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for a 
right knee disorder; an evaluation in 
excess of 10 percent for degenerative 
arthritis of the lumbosacral spine for 
the period from May 1, 1996 until July 9, 
1998; an evaluation in excess of 20 
percent for degenerative arthritis of the 
lumbosacral spine for the period on and 
after July 9, 1998; an increased 
evaluation for a hiatal hernia, with 
gastroesophageal reflux disease; an 
evaluation in excess of 10 percent for 
bronchial asthma for the period from May 
1, 1996 until July 23, 1998; an 
evaluation in excess of 10 percent for 
sleep apnea for the period from May 1, 
1996 until July 23, 1998; an evaluation 
in excess of 50 percent for asthma with 
sleep apnea for the period on and after 
July 24, 1998; and TDIU.  If the 
determination of any of these issues 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals






